UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 11, 2013 THERMOGENESIS CORP. (Exact name of registrant as specified in its charter) Delaware 333-82900 94-3018487 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California95742 (Address and telephone number of principal executive offices) (Zip Code) (916) 858-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 8.01 Other Events. On April 11, 2013, ThermoGenesis Corp (the Company) filed an answer and counter-claims in response to the complaint by Harvest Technologies Corp. (Harvest) filed on October 24, 2012 against the Company in the case captioned as Harvest Technologies Corp. v. ThermoGenesis Corp., 12-cv-01354, U.S. District Court, District of Delaware (Wilmington), with the complaint being amended on February 15, 2013 to name the Company’s customer Celling Technologies, LLC as a defendant.In the complaint, Harvest contends that our Res-Q 60 System infringes certain Harvest patents, as previously reported.The counter-claims are based on anti-trust and other alleged improper conduct by Harvest and further seek declarations that the Res-Q 60 System does not infringe the patents and that the patents are invalid.The Company intends to vigorously defend itself against the Harvest claims, while aggressively pursuing its separate claims against Harvest. Complex actions like these lawsuits will evolve over time, and it is the Company’s policy to not disclose or discuss matters pertaining to pending or active litigation. Rather, the Company will apprise investors and update the market periodically through disclosure in its quarterly financial reports, as filed. Litigation is an expensive avenue with uncertain results. However, given the nature of Harvest’s allegations, which the Company denies, and the perceived improper action by Harvest, the Company feels compelled to defend itself and pursue its own claims in this instance. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERMOGENESIS CORP., a Delaware Corporation Dated:April 12, 2013 /s/ Dan T. Bessey Dan T. Bessey, Chief Financial Officer - 2 -
